NUMBER 13-08-567-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE CHRISTINE FRANKS


                             On Petition for Writ of Mandamus


                               MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

        Relator, Christine Franks, filed a petition for writ of mandamus in the above cause

on October 3, 2008. The Court requested a response from the real parties in interest, and

one was received from real party in interest, Carol Thompson.

        Mandamus relief is proper only to correct a clear abuse of discretion when there is

no adequate remedy by appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). The relator has

the burden of establishing both prerequisites to mandamus relief. In re CSX Corp., 124



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). This burden is a heavy one. See In re

Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown herself entitled to the

relief sought. See Prudential Ins. Co. of Am., 148 S.W.3d at 135-36; see also LeJune v.

Pow-Sang, No. 01-04-00843-CV, 2006 Tex. App. LEXIS 2740, at *10-17 (Tex.

App.–Houston [1st Dist.] 2006, no pet.) (mem. op.), disapproved on other grounds by In

re Lynd Co., 195 S.W.3d 682 (Tex. 2006).      Accordingly, the petition for writ of mandamus

is DENIED. See TEX . R. APP. P. 52.8(a).

                                                                        PER CURIAM


Memorandum Opinion delivered and
filed this 10th day of November, 2008.




                                              2